SEPARATION AND RELEASE AGREEMENT

This is a complete and final Agreement between Tony Pearl (for yourself, your
spouse and anyone acting for you) (“you”), and Freescale Semiconductor, Inc.
(for itself, its subsidiaries and affiliates and anyone acting for Freescale)
(“Freescale”) that resolves all matters between you and Freescale. Except where
otherwise specified, this Agreement supersedes and nullifies all prior and
concurrent communications, acknowledgements and agreements between you and
Freescale, including any prior versions of this Agreement. This Agreement has
been individually negotiated and is not part of a group incentive or other
termination program. In consideration for the payments and benefits provided
under this Agreement, you and Freescale agree to the following terms of your
separation from Freescale:

1. SEPARATION. You are relieved of all duties and responsibilities effective
immediately, but you will remain on payroll at your current salary until
February 12, 2005, on which date your employment will end (the “Separation
Date”). You tender and Freescale accepts your resignation as a director and/or
officer of Freescale and its subsidiaries and affiliates effective as of the
Separation Date. Your separation shall be documented as a termination without
cause. At Freescale’s request, you shall execute any and all documents
reasonably necessary to confirm your resignation as a director and/or officer of
Freescale and its subsidiaries and/or affiliates.

2. SEPARATION ALLOWANCE AND INCENTIVE PLANS. Freescale will pay you at your
regular base salary rate at regular payroll intervals, less applicable state and
federal payroll deductions until the Separation Date. Freescale also will pay
you a lump sum Separation Allowance in the amount of Three Hundred Twenty-Five
Thousand Dollars ($325,000.00), less applicable state and federal payroll tax
deductions and any other legally required withholding. You acknowledge and agree
that this Separation Allowance constitutes an amount to which you are not
otherwise entitled. Freescale will make this payment to you on or before
February 28, 2005, provided that you have signed, returned and not revoked this
Agreement.

In addition, you are eligible to receive an incentive payment from Freescale
under the Freescale/Motorola Incentive Plan for the 2004 plan year in accordance
with the terms of that plan. Freescale will apply an individual performance
factor of 1.00 in computing the amount of payment you receive under the plan.
You understand that you will not receive any payment under the Freescale
Incentive Plan for the 2005 plan year.

The Separation Allowance and other payments described in this section include
and exceed any pay, bonuses, or any other amounts that are unpaid as of your
separation, other than pay for accrued and unused Paid Time Off. You will be
paid for any Paid Time Off you have accrued but not used as of your Separation
Date. You acknowledge that you will only be paid the amounts specifically
identified in this Agreement and will not receive any additional payments from
Freescale.

3. BENEFIT AND EQUITY PLANS.

(a) The effect of your separation and this Agreement upon your participation in,
or coverage under, any of Freescale’s benefit or compensation plans and any
applicable stock option plans, award documents or restricted stock or restricted
stock unit agreements shall be governed by the terms of those plans and
agreements except as specifically modified by this Agreement. Unless
specifically set forth in this Agreement, Freescale is making no guarantee,
warranty or representation regarding any position that may be taken by any
administrator or plan regarding the effect of this Agreement upon your rights,
benefits or coverage under those plans.

(b) Upon your separation, your outstanding stock option grants will be treated
as follows: (i) Pursuant to the letter offering you employment with Freescale,
for the grant of options to purchase 60,000 shares of Motorola stock which was
converted to Freescale stock options as of Freescale’s separation from Motorola,
options in this grant not vested as of your Separation Date will be accelerated
and vest effective February 12, 2005. You will have until February 11, 2006 to
exercise any of the options from this grant that have already vested as of your
Separation Date or are vested on February 12, 2005 pursuant to this provision
(iii) Any other stock options, restricted stock, or restricted stock units
granted to you by Freescale or its predecessor, Motorola, Inc. (including but
not limited to the Freescale Initial Grant) and not vested as of your Separation
Date will be forfeited in accordance with the terms of the applicable plan and
award documents.

(c) Benefits coverage under the Freescale Employee Medical Benefits Plan (the
“Medical Plan”), as amended from time to time, will be continued at the regular
employee contribution rate through February 28, 2005, provided that you comply
with all terms and conditions of the Medical Plan, including paying the
necessary contributions and provided further, if you are reemployed with another
employer and become covered under that employer’s medical plan, the medical
benefits described herein (if they are not terminated as provided in COBRA,
defined below) shall be secondary to those provided under such other plan. After
your Separation Date, you may elect to continue medical benefits under the
Medical Plan at your own expense, in accordance with COBRA. The COBRA period
commences on the first of the month following the Separation Date. As additional
consideration for this Agreement, Freescale will pay you the amount of Ten
Thousand Dollars ($10,000.00), less applicable state and federal tax deductions.
This payment is provided to help you with payment of COBRA premiums for
continuation of your medical benefits.

4. TRANSFER OF EQUIPMENT/OUTPLACEMENT/RELOCATION. Effective on or within thirty
business days after your Separation Date, Freescale will transfer to you
ownership of your company car. On that date you will assume responsibility for
all insurance, maintenance, service and other fees related to this vehicle. You
understand that the gift of this car will result in imputed income to you based
upon the fair market value of the car as of your Separation Date. Freescale will
gross up the imputed income amount to include federal taxes and employee
FICA/Medicare taxes. Freescale also will provide senior executive outplacement
and career continuation services by a firm to be selected by Freescale for a
period of up to one (1) year, and will also reimburse you for up to Ten Thousand
Dollars ($10,000.00) for financial planning services and tax preparation
services you receive in 2005 (tax preparation services for your 2004 tax
return). To receive this reimbursement you must incur the expense and provide
receipts for these services to David Doolittle no later than December 31, 2004.
Finally, Freescale will relocate you and your personal items from Austin, Texas
to your existing home in Illinois using our standard relocation providers. The
amount of this relocation assistance will be the lesser of the actual cost of
the relocation or Fifteen Thousand Dollars ($15,000.00).

5. NO DISPARAGEMENT. You agree that you will not, directly or indirectly,
individually or in concert with others, engage in any conduct or make any
statement calculated or likely to have the effect of undermining, disparaging or
otherwise reflecting poorly upon Freescale or its good will, products or
business opportunities, or in any manner detrimental to Freescale, though you
may assist and cooperate with the Equal Employment Opportunity Commission or
other government agency and otherwise give truthful and nonmalicious testimony
if properly subpoenaed to testify under oath.

6. COOPERATION/INDEMNIFICATION. From your Separation Date, and for as long
thereafter as shall be reasonably necessary, you agree to cooperate fully with
Freescale in any investigation, negotiation, litigation or other action arising
out of transactions in which you were involved or of which you had knowledge
during your employment by Freescale. If you incur any business expenses in the
course of performing your obligations under this paragraph, you will be
reimbursed for the full amount of all reasonable expenses upon your submission
of adequate receipts confirming that such expenses actually were incurred.
Freescale will indemnify you for judgments, fines, penalties, settlement amounts
and expenses (including reasonable attorneys fees and expenses) reasonably
incurred in defending any actual or threatened action, lawsuit, investigation or
other similar proceeding arising out of your employment with Freescale, provided
that if the matter is a civil action, you acted in good faith and in a manner
you reasonably believed to be in, or not opposed to, the best interests of
Freescale and if the matter is a criminal action, and you had no reasonable
cause to believe your conduct was unlawful.

7. PROTECTION OF CONFIDENTIAL INFORMATION AND TRADE SECRETS. You agree to
maintain the confidentiality of Freescale’s confidential or proprietary
information and trade secrets in accordance with agreements previously signed by
you and with the law applicable to you as an officer and/or director of
Freescale, including but not limited to state trade secret protection statutes
and your common law fiduciary duty and duty of loyalty. Such Freescale
confidential and proprietary information and trade secrets relating to
Freescale’s past, present, or future business, products or technology include,
but are not limited to, information in the following categories: (a) strategy
and roadmap information including but not limited to business plans, strategic
plans, initiatives, potential merger, acquisition and divestiture plans, venture
capital investment plans, five-year and other financial and business plans, new
and existing business/product plans, and capital planning; (b) alliance,
investment and strategic relationship information including but not limited to
non-public alliance and investment identity, terms and conditions of contracts,
terms of investment, and status of existing/consideration of potential alliances
and strategic relationships; (c) management information including but not
limited to activities of any corporate-level, region-wide, Freescale-wide,
business unit, regional or account leadership team, or their direct reports;
(d) technology information including but not limited to present and future
research and development, technology roadmaps, technology licensing strategies,
and communications and semiconductor core and process strategies; (e) employee
and employment information including but not limited to members of leadership
teams, job functions, organization and reporting relationships, individual
performance, salaries, grades, stock options, bonus plans, variable pay plans,
management and leadership planning, and high potential employee information,
benefits, recruiting, and human resources policy and procedure; (f) customer
information of Freescale including but not limited to non-public customer
identity, product purchases, purchase volume, purchase quantity, product mix,
sales strategies for particular customers, pricing, distribution plans and
strategies, and customer relationship information; (g) product pricing and cost
information including but not limited to product costs, margins, manufacturing,
sales, development, and distribution costs; (h) manufacturing information
including capacity, vendors, materials costs, foundry and outsourcing
relationships, volume, pricing, and strategy, and internal manufacturing
capabilities and strategy; (i) core process redesign plans, strategies,
activities and implementation. Nothing in this Agreement is intended to prohibit
you from disclosing information about Freescale, its customers, successors or
assigns, or its affiliated entities, or about its or their products, services or
business opportunities that is not confidential or proprietary. You shall give
Freescale reasonable advance written notice of your intent to disclose any
potentially confidential information obtained by you as a result of your
employment by Freescale. You agree to keep the terms of this Agreement
confidential, except as required in Paragraph 8, or unless required by law to
disclose this information, or except to your attorney or to anyone preparing
your tax returns.

8. PROTECTION AGAINST INEVITABLE DISCLOSURE. You acknowledge that the nature of
your duties and responsibilities for a future employer or for any entity or
business for which you perform services in a contract relationship (including
but not limited to service as a member of a board of directors or advisory
council), might, by the very nature of the duties and responsibilities, result
in the disclosure of trade secrets or other information that is confidential
and/or proprietary to Freescale. Accordingly, you agree to inform any future
employer, or entity or business contracting with you for services, of the
possibility of such disclosure and the requirements of this Agreement and
request that safeguards be established to ensure against such disclosure. You
agree that you will not perform any duties or responsibilities for any third
party that will involve the disclosure of Freescale confidential and/or
proprietary information or trade secrets or that will present a reasonable
possibility of such disclosure.

9. RETURN OF FREESCALE PROPERTY. You further agree, pursuant to your obligations
to Freescale under the provisions of your Assignment and Confidentiality
Agreement, the Freescale Code of Business Conduct and Ethics, and the Freescale
SOP entitled Protection of Proprietary Information (POPI) to return to Freescale
by your Separation Date all Freescale property and confidential and/or
proprietary information including the originals and all copies and excerpts of
documents, drawings, reports, specifications, samples and the like that were/are
in your possession at all Freescale and non-Freescale locations, including but
not limited to information stored electronically on computer hard drives or
disks.

10. NON-COMPETITION/NO SOLICITATION. You acknowledge that you have entered into
certain Stock Option Agreements and that such agreements, including the
non-competition provisions therein, continue in full force and effect. You
further agree that for all options covered by one of these agreements and
converted to Freescale options as a result of the separation of Freescale from
Motorola, Freescale has the right to rely upon and enforce the Stock Option
Agreements as if Freescale and you were the original parties to the Agreement.
For a period of two years following your Separation Date, you will not recruit,
solicit or induce, or cause, allow, permit or aid others to recruit, solicit or
induce, or to communicate in support of those activities, any employee of
Freescale to terminate his/her employment with Freescale and/or to seek
employment with your new or prospective employer. Before you agree to any
proposed employment or other engagement with any person, company or entity
during this period (including but not limited to service as a member of a board
of directors or advisory council), you agree that you will seek Freescale’s
prior written consent that the proposed employment or other engagement does not
violate the non-competition provisions of the Stock Option Agreements. Freescale
agrees that it will not unreasonably delay or withhold consent. If the parties
are unable to reach agreement within 10 business days after Freescale’s receipt
of your written request for consent, you may proceed to refer the matter to a
qualified, independent neutral expert experienced in the industry, (the “Neutral
Expert”), by providing written notice to Freescale. Within five business days
after Freescale receives your written notice, the parties will choose a mutually
acceptable Neutral Expert. No party will unreasonably withhold consent to the
selection of the Neutral Expert. Within seven business days after the Neutral
Expert is selected, or as soon thereafter as the Neutral Expert is able to meet
with the parties, the parties will meet with the Neutral Expert to present their
positions, in a manner to be determined by the Neutral Expert. Based exclusively
on the evidence presented by the parties at that meeting, the Neutral Expert
will determine whether your proposed employment or other engagement violates the
non-competition provisions of the Stock Option Agreements. The decision of the
Neutral Expert will be final, binding, and non-appealable.

11. NEW EMPLOYMENT. You agree that you will immediately inform Freescale of
(i) the identity of any new employment, start-up business or self-employment
(including but not limited to service as a member of a board of directors or
advisory council) in which you have engaged or will engage between the date you
sign this Agreement and February 11, 2007 (the “Notice Period”), (ii) your title
in any such engagement, and (iii) your duties and responsibilities. You hereby
authorize Freescale to provide a copy of this Agreement, excluding the economic
terms, to any new employer or other entity or business by which you are engaged
during the Notice Period. You further agree that during the Notice Period, you
will provide such information to Freescale as it may from time to time
reasonably request in order to determine your compliance with this Agreement.

12. BREACH OF AGREEMENT. You acknowledge that Freescale’s agreement to make the
payments set forth in Paragraph 2 above is conditioned upon your faithful
performance of your obligations under this Agreement, and you agree to repay to
Freescale all sums received from Freescale under Paragraph 2 if you breach any
of your obligations under Paragraphs 7, 8, 9, 10, or 11 of this Agreement, or
the Stock Option Agreements referenced in Paragraph 10. In addition, for all
stock options that you exercised within the three-year period prior to your
Separation Date or at any time following your Separation Date, you will
immediately pay to Freescale an amount representing the difference between the
option price and the price you paid at the time of exercise. In any dispute
regarding this Agreement, each party will pay its own fees and costs.

13. NON-ADMISSION/GENERAL RELEASE. You, for yourself, your agents, attorneys,
heirs, administrators, executors and assigns, and anyone acting or claiming on
your or their joint or several behalf, hereby waive, release and forever
discharge Freescale, its present and former employees, officers, directors,
agents, affiliates, subsidiaries, insurers, predecessors, successors, and
assigns, the Freescale Board of Directors, its agents, successors, affiliates,
and assigns, and anyone acting on their joint or several behalf (the
“Releasees”), from and on any and all known or unknown claims, causes of action,
demands, damages, costs, expenses, liabilities, grievances, or other losses
whatsoever that in any way arise from, grow out of or are related to events or
circumstances that occurred prior to the date of your execution of this
Separation and Release Agreement, including but not limited to any matter that
relates to your employment with Freescale or the termination thereof.

You agree that the claims that you are waiving, releasing, and discharging
include, but are not limited to, those arising from (a) any federal, state, or
municipal civil rights, anti-discrimination, employment-related law, statute, or
ordinance; or (b) any federal, state, or municipal law, statute, ordinance, or
common law doctrine regarding (i) the existence or breach of oral or written
contracts or employment, including your offer of employment (ii) defamation or
slander, (iii) negligent or intentional misrepresentations, (iv) wrongful
discharge, (v) interference with contract, (vi) negligent or intentional
infliction of emotional distress, (vii) violation of public policy,
(viii) retaliation, (ix) promissory estoppel, (x) harassment, (xi) whistle
blowing, or (xii) unpaid wages. By way of example, this release covers any and
all claims arising under the Age Discrimination in Employment Act, tho Older
Workers Benefit Protection Act, Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Equal Pay Act, the Family and Medical Leave
Act, the National Labor Relations Act, the Fair Labor Standards Act, and any
other federal, local or common laws regarding rights or claims relating to
employment.

14. CONDITIONS OF AGREEMENT. You agree that you are signing this Agreement
knowingly and voluntarily, that you have not been coerced or threatened into
signing this Agreement and that you have not been promised anything else in
exchange for signing this Agreement. You agree that if any part of this
Agreement is found to be illegal or invalid, the rest of the Agreement will
still be enforceable. You further agree that you have had sufficient time (at
least 21 days) to consider this Agreement and you were advised to consult with
an attorney, if desired, before signing below. You understand and agree that any
change, whether material or otherwise, to the initial terms of this Agreement
shall not restart the running of this twenty-one (21) day period. This Agreement
will not become effective or enforceable until seven days after you sign it,
during which time you can revoke it if you wish, by delivering a signed
revocation letter within the seven-day period to Larry M. Parsons, Freescale Law
Department, 7700 West Parmer Lane, MD: TX32/PL02, Austin, Texas 78729.

          TONY PEARL   FREESCALE SEMICONDUCTOR, INC.

 
       
/s/ Carleton D. Pearl     
  By:   /s/ David Doolittle
 
       



      David Doolittle
Senior Vice President, Human Resources

Date: February 8, 2005 Date: February 8, 2005
(to be signed no later than February 12, 2005
and original returned to Larry Parsons at above address)

